Title: To James Madison from Daniel William Coxe, 29 January 1803 (Abstract)
From: Coxe, Daniel William
To: Madison, James


29 January 1803, Philadelphia. “Supposing it possible that you may not have received officially the enclosed Royal Order to the Intendant to deliver up Louisiana to France, I take the liberty of forwarding it to you, with an Assurance that ’tis genuine & may be perfectly relied on, having been received from, & translated by one of my concerns at New Orleans.”
 

   
   RC and enclosure (DNA: RG 59, CD, New Orleans, vol. 1). RC 1 p. Docketed by Wagner. Enclosure is a newspaper clipping headed “Extract of a letter from a gentleman at New Orleans, dated December 18, 1802,” which contains an English translation of Soler’s 30 July order for the transfer of Louisiana. Both the Philadelphia Aurora General Advertiser and Poulson’s American Daily Advertiser reprinted the extract on 29 Jan. 1803, citing it as a letter from a gentleman at New Orleans to the editor of the Philadelphia Gazette & Daily Advertiser. It was printed in the National Intelligencer on 2 Feb. For the order, see Hũlings to JM, 15 Dec. 1802, and n. 1.



   
   A full transcription of this document has been added to the digital edition.

